ORDER
This matter came on for hearing before the Supreme Court on February 26, 1998 on a Petition to Suspend Respondent’s License to Practice Law filed pursuant to Article III, Rule 12 of the Supreme Court Rules. The *1353Respondent, Edward K. Boyer, has been found guilty after trial in the Superior Court of the Commonwealth of Massachusetts of two (2) counts of Intimidation of a Witness in violation of Mass G.L.c. 268, § 13(B) and two (2) counts of Corruption of Witnesses in violation of Mass. G.L.c. 268A, § 2. He has been sentenced to a term of imprisonment of two (2) years and is presently serving that sentence. He had filed an appeal from that conviction.
The Respondent did not appear before this Court to contest the petition. He has filed written notice with this Court’s Disciplinary Counsel consenting to an order of suspension. Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Edward K. Boyer, be and he is hereby suspended from the practice of law in this jurisdiction during the pendency of his appeal of his conviction and until further order of this Court.
BOURCIER, J., did not participate.